Case:20-00363-swd Doc #:49 Filed: 05/18/2020 Page 1of1

UNITED STATES BANKRUPTCY COURT

WESTERN DISTRICT OF MICHIGAN

VANDERZWAAG, DANIEL L. & Case No. 20-00363 swd
VANDERZWAAG, PATRICIA L. Hon. Scott W. Dales
Chapter 13
Hearing: 05/27/20
Debtox (s) 9:15 AM, Grand Rapids

 

STIPULATION FOR SUBSTITUTION OF DEBTOR ATTORNEY

The debtor(s) and debtor attorney agree that Marcia R. Meoli,
LAKESHORE BANKRUPTCY CENTER shall appear on behalf of debtor(s) and
that Michael M. Malinowski, MICHAEL M. MALINOWSKI, PLC be relieved

as attorney for the debtor(s) from this date forward.

Date ¢ l Viez LAKESHORE BANKRUPTCY CENTER
| Attorneys for débter(s)

 

  

By:

 

1180 Ottawa Beach Rd, Ste A
Holland MI 49424
616.396.2124

Date: 57 8-322D Geel A:

Daniel L. VanderZwaag

 

 

Date: S/220 . SE i A ea licagg

Patricia L. VanderZwaag

S| § ZO MICHAEL M. MALINOWSKI, PLC

icna alinows

140 Alger Street, SE
Grand Rapids MI 49507
616.475.4994
